Citation Nr: 0117279	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision which characterized the 
veteran's service-connected psychiatric disorder as PTSD (it 
was previously termed an anxiety reaction) and increased the 
disability rating from 10 percent to 30 percent.  In October 
2000, the RO further increased the PTSD rating to 50 percent.  
The veteran continues to appeal for a higher rating.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the Marine Corps from 
January 1966 to January 1968, including service in Vietnam.  
His military specialty was rifleman, and his decorations 
included the Purple Heart Medal. 

A May 1968 VA examination led to a diagnosis of 
psychoneurosis, anxiety reaction.

In an August 1968 decision, the RO granted the veteran 
service connection and a 10 percent rating for 
psychoneurosis, anxiety reaction.

VA outpatient records from February to June 1998 show the 
veteran was diagnosed as having PTSD.

In July 1999, the veteran claimed service connection for 
PTSD.  The RO considered this as a claim for an increased 
rating for the previously service-connected anxiety reaction.

At a VA examination in August 1999, the veteran reported he 
had been married to his current wife for 27 years, and they 
had four grown children.  He complained of hypervigilance, 
isolation, and sleep difficulty, as well as poor 
interpersonal relationships with his wife and children.  
After leaving the military in 1968, he returned to a previous 
job in the auto industry where he worked until 1990 when he 
retired.  The examiner indicated that the veteran was well-
oriented and that his attention and concentration skills were 
intact.  His abstraction abilities were not impaired.  The 
veteran's judgment was intact, but there was some impairment 
exhibited in his memory functions.  His speech was reported 
to be normal, and his thought content was negative for 
hallucinations and delusions.  No ideas of reference were 
demonstrated.  The veteran exhibited an appropriate affect, 
which was somewhat flat when re-telling trauma experiences.  
His mood was apathetic, and he reported being anxious.  He 
denied any signs of depression.  He reported that his sleep 
was often disrupted by nightmares of traumatic experiences in 
Vietnam, and that he only slept approximately three hours a 
night as a result.  His daily thoughts were often interrupted 
by thoughts of his war experiences, and he avoided things 
likely to remind him of Vietnam.  He denied current and past 
suicidal ideations.  The examiner noted that while the 
veteran was successful in his vocation for many years 
following his military experience, he was currently 
experiencing a delayed reaction to his combat experiences 
triggered in part by his retirement.  The diagnosis was PTSD.  
He was assessed with a Global Assessment of Functioning (GAF) 
score of 70.

In September 1999, the RO recharacterized the veteran's 
service-connected psychiatric disorder as PTSD, and granted 
an increased rating to 30 percent.

The veteran filed his substantive appeal in February 2000, 
asserting entitlement to a higher rating as a result of 
nightmares, flashbacks, and suicidal and homicidal thoughts.  

The veteran had a hearing before an RO hearing officer in 
March 2000.  He testified that he had nightmares and 
flashbacks about Vietnam approximately three to four times a 
week, and often had difficulty sleeping.  He stated that he 
had been in a treatment program, but discontinued treatment 
because there were too many other people in the program.  He 
testified that he was not working and was receiving Social 
Security benefits because of a heart disorder.  He related 
that he did not have to leave his job because of his PTSD, 
but often had disagreements with his co-workers because of 
his PTSD.  As for his daily activities, he said he did not do 
much but at times went fishing with a couple of friends.  He 
said that he did not like to be in crowds, and did not trust 
people being around him.  He stated his belief that his 
condition has worsened as he has become older, and indicated 
that he takes medication for his PTSD and his sleeping 
difficulties.  He further indicated that he often has 
thoughts about suicide or homicide.

Another VA examination was given to the veteran in May 2000.  
He stated that upon leaving the military he worked at General 
Motors until 1990, when he was able to leave on an early out 
with 85% of his pay.  He had not tried to obtain employment 
since then.  His physical problems included hypertension and 
heart disease, and he reported that during the 1990s he had 
heart attacks and open heart surgery.  The veteran was still 
married to his wife of many years.  He said he did not 
socialize or participate in social activities, and avoided 
crowds.  He also related he had a friend and went fishing 3 
to 4 times a week.  Other activities included browsing the 
Internet.  It was noted he was not currently being treated by 
a psychiatrist and was not taking psychiatric medication.  
The veteran indicated that at times he had heavy alcohol 
consumption, drinking as many as 18 beers at a time.  He said 
that it would be difficult for him to work because he cannot 
follow orders, he did not like to be around people, and he 
wanted to be by himself.  He reported significant trouble 
sleeping, frequent nightmares, difficulty concentrating, 
difficulty following rules, and problems getting along with 
others.  He also indicated that he had trouble completing 
things and was always hyper and on edge.  The examiner noted 
that the veteran's mood was generally hostile and irritable, 
with an affect congruent with his mood.  The veteran's speech 
was clear, coherent, and relevant.  He indicated that he was 
often anxious and depressed, and that he thought he would not 
be around too much longer.  He also indicated that he lacked 
energy or a desire to do anything, and did not like being in 
closed spaces.  He was oriented times three, and had mildly 
impaired attention and concentration.  His abstract verbal 
reasoning was below average, and he indicated that he had 
short term memory problems.  He reported visual 
hallucinations of Vietnamese he killed, and also reported 
some paranoid ideations.  The examiner noted that there was 
no evidence of a thought disorder or of delusions, and the 
veteran had no current suicide ideations.  The veteran also 
reported intrusive thoughts and flashbacks of Vietnam, and 
stated that he had difficulty controlling his anger and felt 
different from others and cut off from others.  The veteran 
indicated that his symptoms have become worse as he has 
gotten older, particularly his anxiousness and sleeping 
difficulties.  The diagnosis was PTSD.  The examiner assessed 
the veteran with a GAF score of 50,.

In an October 2000 decision, the RO increased the PTSD rating 
to 50 percent.

Analysis

The veteran seeks an increase in a 50 percent rating for his 
service-connected PTSD.  The file shows the evidence has been 
properly developed, including providing the veteran with VA 
examinations.  There is no further VA duty to assist him with 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating of 50 percent is assigned for PTSD when it results 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 70 percent is warranted when PTSD results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

With regard to the veteran's occupational status, his last 
employment was in 1990 when he took early retirement after 
more than 20 years with the company.  He has not attempted to 
work since then.  He indicates that he did not leave his job 
as a result of his PTSD, although he states that his 
psychiatric symptoms created difficulties at work.  He 
reports he now receives Social Security benefits because of a 
non-service-connected heart condition.  Impairment from that 
condition may not be considered when rating the service-
connected PTSD.  38 C.F.R. § 4.14.  With regard to his social 
status, the veteran has been married to the same woman for 
many years, and they have grown children.  He asserts he has 
a difficulties with his family relationships.  He reports he 
has no social life, yet he has variouly reported having a 
friend or two, frequently goes fishing, and does other 
activities such as browsing the Internet.  At his last VA 
examination in 2000, it was noted he was not under any active 
psychiatric treatment.  

The PTSD symptoms reported by the veteran include nightmares, 
flashbacks to Vietnam, difficulty sleeping, hypervigilance, 
anxiousness, and depression.  He maintains he is often angry, 
has difficulty getting along with others, and has difficulty 
following orders.  On examination he was noted to have normal 
speech and be well-oriented, with no evidence of thought 
disorders or delusions.  His attention and concentration were 
mildly impaired, with abstract verbal reasoning below 
average.  He appears to have some degree of short term memory 
difficulty.  

The VA examiner in 2000 diagnosed PTSD and gave the veteran a 
GAF score of 50, which was down from the GAF score of 70 on 
the 1999 VA examination.  Under DSM-IV, a GAF score of 41 to 
50 is meant to indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  It is 
difficult to understand how the 2000 examiner arrived at a 
GAF score of 50, as described in DSM-IV, given that only 
lesser signs and symptoms are reported, and in view of the 
veteran's actual occupational and social circumstances (e.g., 
not being employed as a result of retirement and a non-
service-connected heart condition, some friends and 
recreational activities, a long-term marriage, no current 
psychiatric treatment).  In any event, an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95. 

While on compensation examination the veteran subjectively 
reported significant PTSD symptoms, objective psychiatric 
signs are not that severe, and there are no recent treatment 
records suggesting a worse psychiatric condition.  The 
veteran's current lack of employment appears to be due to 
voluntary retired status and non-service-connected ailments, 
not due to service-connected PTSD.  His assertions as to a 
severe degree of social impairment are contradicted by 
information such as his long term marriage, some friends, and 
recreational activities such as frequent fishing. 

The weight of the evidence establishes that the veteran's 
PTSD is more productive of a level of occupational and social 
impairment which causes reduced reliability and productivity 
due to various symptoms as listed in the 50 percent rating 
criteria for Code 9411, rather than a level of occupational 
and social impairment which causes deficiencies in most areas 
due to various symptoms as listed in the 70 percent rating 
criteria for Code 9411.  Few of the symptoms listed in the 
criteria for a 70 percent rating are shown, nor has it been 
demonstrated that the veteran's PTSD results in the 70 
percent rating requirement of occupational and social 
impairment with deficiencies in most areas due to various 
symptoms.  Impairment from PTSD more nearly approximates the 
criteria for a 50 percent rating, than the criteria for a 70 
percent rating, and thus the lower rating of 50 percent is 
appropriate.  38 C.F.R. § 4.7.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 50 percent for 
PTSD.  Thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

An increase in a 50 percent rating for PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

